Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129104                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 129104
                                                                    COA: 261914
                                                                    Oakland CC: 2003-192752-FH
  MICHAEL DAVID VANCE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 26, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2006                    _________________________________________
           t0123                                                               Clerk